 


109 HR 374 RH: To direct the Secretary of the Interior to take certain tribally-owned reservation land into trust for the Puyallup Tribe.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 231 
109th CONGRESS 2d Session 
H. R. 374 
[Report No. 109–422] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Dicks introduced the following bill; which was referred to the Committee on Resources 
 
 
April 25, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 26, 2005 
 
A BILL 
To direct the Secretary of the Interior to take certain tribally-owned reservation land into trust for the Puyallup Tribe. 
 
 
1.Puyallup Indian Tribe land claims settlement 
(a)In GeneralThe Secretary of the Interior shall— 
(1)accept the conveyance of the parcels of land within the Puyallup Reservation described in subsection (b); and 
(2)hold the land in trust for the benefit of the Puyallup Indian tribe. 
(b)Land DescriptionThe parcels of land referred to in subsection (a) are as follows: 
(1)Parcel ALot B, boundary line adjustment 9508150496, as depicted on the map dated August 15, 1995, held in the records of the Pierce County Auditor, situated in the city of Fife, county of Pierce, State of Washington. 
(2)Parcel B 
(A)In generalParcel B shall be comprised of land situated in the city of Fife, county of Pierce, State of Washington, more particularly described as follows: 
(i)Lots 3 and 4, Pierce County Short Plat No. 8908020412, as depicted on the map dated August 2, 1989, held in the records of the Pierce County Auditor, together with portion of SR 5 abutting lot 4, conveyed by the deed recorded under Recording No. 9309070433, described as follows: 
(I)That portion of Government lot 1, sec. 07, T. 20 N., R. 4 E., of the Willamette Meridian, described as commencing at Highway Engineer’s Station AL 26 6+38.0 P.O.T. on the AL26 line survey of SR 5, Tacoma to King County line. 
(II)Thence S88°54′30" E., along the north line of said lot 1 a distance of 95 feet to the true point of beginning. 
(III)Thence S01°05′30" W87.4′ feet. 
(IV)Thence westerly to a point opposite Highway Engineer’s Station AL26 5+50.6 P.O.T. on said AL26 line survey and 75 feet easterly therefrom. 
(V)Thence northwesterly to a point opposite AL26 5+80.6 on said AL26 line survey and 55 feet easterly therefrom. 
(VI)Thence northerly parallel with said line survey to the north line of said lot 1. 
(VII)Thence N88°54′30" E., to the true point of beginning. 
(ii)Chicago Title Insurance Company Order No. 4293514 lot A boundary line adjustment recorded under Recording No. 9508150496, as depicted on the map dated August 15, 1995, held in the records of the Pierce County Auditor. 
(B)ExclusionExcluded from Parcel B shall be that portion of lot 4 conveyed to the State of Washington by deed recorded under recording number 9308100165 and more particularly described as follows: 
(i)Commencing at the northeast corner of said lot 4. 
(ii)Thence N89°53′30" W., along the north line of said lot 4 a distance of 147.44 feet to the true point of beginning and a point of curvature. 
(iii)Thence southwesterly along a curve to the left, the center of which bears S0°06′30" W., 55.00 feet distance, through a central angle of 89°01′00", an arc distance of 85.45 feet. 
(iv)Thence S01°05′30" W., 59.43 feet. 
(v)Thence N88°54′30" W., 20.00 feet to a point on the westerly line of said lot 4. 
(vi)Thence N0°57′10" E., along said westerly line 113.15 feet to the northwest corner of said lot 4. 
(vii)Thence S89°53′30" east along said north line, a distance of 74.34 feet to the true point of beginning. 
(3)Additional lotsAny lots acquired by the Puyallup Indian tribe located in block 7846, 7850, 7945, 7946, 7949, 7950, 8045, or 8049 in the Indian Addition to the city of Tacoma, State of Washington. 
 
 
April 25, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
